DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/25/2022 has been entered. 
Response to Arguments
In view of the amendments filed on 4/25/2022, the 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph rejection of claim 1, cited in the office action of 1/25/2022, is moot.
Applicant's arguments filed 4/25/2022, regarding the combination of Sotereanos and the Doubler references, have been fully considered but they are not persuasive. The Applicant contends that because the purpose of the structure cited in Doubler is entirely different from the prosthesis of Sotereanos, there would have been no foundation for a reasonable expectation of success of the proposed combination; and that because Sotereanos uses a rod for inhibiting rotation of the prosthesis, there would have been no motivation to modify the cross sectional profile of the body member of the implant of Sotereanos from its cylindrical shape. The examiner respectfully disagrees. Both Sotereanos (paras. 0010-0016) and Doubler (paras. 0015-0020) are in the same field of endeavor as they are both directed towards hip implants that are inserted into the femur of a patient. Both references also use frictional fits and means such as flutes to stabilize and hold the implant at its desired location (please see paras. 0040-0042 of Sotereanos and paras. 0033-0036 of Doubler). The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it is maintained that one of ordinary skill in the art would recognize that the implant configuration and the anchoring means of the implant would be modified as needed to fit a particular patient’s anatomy, address the amount of diseased or damaged bone at the implantation site, and potentially allow for a less invasive insertion of the prosthesis into the patient.
The Applicant has further only argued and not supplied any evidence to support the assertion that one of ordinary skill in would not be motivated to combine the Sotereanos and Doubler references with a reasonable expectation of success. The arguments of counsel cannot take the place of evidence in the record. Objective evidence which must be factually supported by an appropriate affidavit or declaration to be of probative value includes evidence of unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the inventor or at least one joint inventor.
Applicant's remaining arguments filed 4/25/2022 have been fully considered, but they are moot in view of the new grounds of rejection. An alternate embodiment of the Sotereanos reference has been applied to the amended claims, as described below.
Specification
The amendment made to the specification filed on 4/25/2022 is accepted.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 6, 10-15, 19, and 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sotereanos (US Pub. No. 2002/0133234).
	Sotereanos discloses the following regarding claim 1: a femoral head arthroplasty system comprising: a femoral prosthesis (Figs. 1-3a) comprising: a mounting plate (20) having a first side (lower side of element 20) and an opposed second side (upper side of element 20), and an implant body (30) extending from the first side of the mounting plate (Figs. 1-3a), wherein the implant body extends from the mounting plate along a first axis (6) by a distance no greater than 90 mm (para. 0046), wherein, in cross section in a plane (plane at element 1-1, as shown in Fig. 3a) that is perpendicular to the first axis (Fig. 3a), the implant body has a major cross sectional dimension along a second axis (please see an example in the annotated Figure A, below) and a minor cross section dimension along a third axis (Figure A) different than the second axis, wherein the minor cross sectional dimension is less than the major cross sectional dimension (Figure A; Figs. 4d-4e); and a femoral head replacement (16) having a generally spherical surface (Figs. 1-3a), wherein one of the femoral prosthesis and the femoral head comprises an adapter (26), and wherein the other of the femoral prosthesis and the femoral head defines a recess (28) that is complimentarily shaped to receive the adapter (Figs. 1-3a; paras. 0049-0050).

    PNG
    media_image1.png
    225
    398
    media_image1.png
    Greyscale

Figure A.

Sotereanos discloses the following regarding claim 2: the femoral head arthroplasty system of claim 1, wherein the femoral prosthesis comprises the adapter (Figs. 1-3a), wherein the adapter extends from the second side of the mounting plate (Figs. 1-3a).
Sotereanos discloses the following regarding claim 6: the femoral head arthroplasty system of claim 1, wherein the implant body defines a generally hemicylindrical surface (Figs. 1-3a).
Sotereanos discloses the following regarding claim 10: the femoral head arthroplasty system of claim 1, wherein the femoral prosthesis comprises a porous or textured metal (22, 24) (paras. 0044-0045).
Sotereanos discloses the following regarding claim 11: the femoral head arthroplasty system of claim 10, wherein the porous or textured metal is at least one metal selected from the group consisting of cobalt chromium, titanium, and tantalum (paras. 0044-0045).
Sotereanos discloses the following regarding claim 12: the femoral head arthroplasty system of claim 1, wherein the femoral prosthesis comprises a coating (22, 24) (paras. 0044-0045).
Sotereanos discloses the following regarding claim 13: the femoral head arthroplasty system of claim 12, wherein the coating is one selected from the group consisting of hydroxyapatite, titanium oxide, titanium nitride, zirconium oxide, and pyrolytic carbon (paras. 0044-0045).  
Sotereanos discloses the following regarding claim 14: the femoral head arthroplasty system of claim 12, wherein the coating is configured to promote ingrowth or on-growth of bone (paras. 0044-0045).
Sotereanos discloses the following regarding claim 15: the femoral head arthroplasty system of claim 1, wherein the diameter of at least a portion of the implant body ranges from about 10 mm to about 18 mm (para. 0046).
Sotereanos discloses the following regarding claim 19: the femoral head arthroplasty system of claim 1, wherein the implant body has a distal end (lower end of element 14, 30) wherein the distal end of the body defines a surface that extends generally parallel to the mounting plate (Figs. 1-3b).
Sotereanos discloses the following regarding claim 26: the femoral head arthroplasty system of claim 1, wherein the first side of the mounting plate has a planar or substantially planar profile (Figs. 1, 2a, 3a-3b).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sotereanos in view of Walter et al. (US Pat. No. 8,470,049; hereinafter Walter).
Sotereanos discloses the limitations of the claimed invention, as described above. It further recites that the adapter is tapered (paras. 0049, 0074). However, it does not explicitly recite that the adapter has a Morse taper. Walter teaches that it is well known in the art that a hip implant has an adapter (14) with a Morse taper (Fig. 1; col. 4, lines 20-43), for the purpose of securely attaching the modular components of the prosthesis together. It would have been an obvious matter of design choice to one having ordinary skill in the art to modify the adapter of Sotereanos to have a Morse taper, as taught by Walter, in order to securely attach the modular components of the prosthesis together.

Claims 23 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sotereanos in view of Doubler et al. (US Pub. No. 2002/0120343; hereinafter Doubler).
Sotereanos discloses the limitations of the claimed invention, as described above. It further recites that the implant body has a distal end (lower end of element 30) (Figs. 1-3b). However, it does not explicitly disclose the implant body having a continuous, uninterrupted circumferential surface extending from the mounting plate to the implant’s distal end. Doubler teaches that it is well known in the art that the implant body of a hip joint has a continuous, uninterrupted circumferential surface extending from the mounting plate (16) to the distal end (12) (Figs. 1-2, where the implant body is continuous from approximately element 14 to element 12; paras. 0034-0036), as would be needed to suit a patient’s particular anatomy and allow for a less invasive insertion of the prosthesis into the patient. The continuous, uninterrupted circumferential surface comprises two hemi-cylindrical surfaces (one at the upper portion, near element 14, and a second at the lower portion, near element 12) that are spaced along the second axis (Fig. 1) and two planar faces (side faces connecting the upper and lower areas) that are spaced along the third axis and extend between the two hemi-cylindrical surfaces (Fig. 1). It would have been an obvious matter of design choice to one having ordinary skill in the art to modify the implant body of Sotereanos to have a continuous surface, as taught by Doubler, as would be needed to suit a patient’s particular anatomy and allow for a less invasive insertion of the prosthesis into the patient.

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sotereanos.
Sotereanos discloses the limitations of the claimed invention, as described above. Sotereanos further recites that its implant body has diameter ranges from about 12 mm to 30 mm, about 14 mm to 22 mm, and about 16 mm to 34 mm; and that the dimensions and sizes of the device will be modified as needed for a particular patient’s anatomy (paras. 0046, 0048). However, it does not explicitly recite the values of major and minor dimensions. The optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ. It would have been customary for one of ordinary skill to determine the optimal major and minor dimensions needed to achieve the desired results. Thus, absent some demonstration of unexpected results from the claimed parameters, the optimization of the major and minor dimensions would have been obvious at the time of applicant's invention in view of the teachings of Sotereanos. It is well-established that merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 USPQ 33; In re Russell, 169 USPQ 426.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ann Schillinger whose telephone number is (571)272-6652.  The examiner can normally be reached on Monday-Friday (9am-5:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards, at (408)918-7557.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANN SCHILLINGER/Primary Examiner, Art Unit 3774